Citation Nr: 1235069	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-33 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction in the rating for service-connected lumbar spine degenerative disc disease, from 40 to 20 percent, effective August 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in September 2008; a transcript of that hearing is of record.

In October 2010, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  

In a January 2011, the Board denied one portion of the Veteran's appeal, finding that the reduction in the rating for service-connected lumbar spine degenerative disc disease, from 40 to 20 percent, effective August 1, 2007, was proper.  In addition, the matters of entitlement to an increased rating for lumbar spine degenerative disc disease, entitlement to an increased rating for pain disorder, and entitlement to a TDIU rating were remanded by the Board to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Partial Remand, the parties agreed that a remand was required because of the Board's statement of reasons and bases was inadequate, as it failed to discuss whether VA should have obtained the appellant's records from the Social Security Administration (SSA) for purposes of determining the propriety of the rating reduction at issue.  In a February 2012 Order, the Court vacated the part of the Board's January 2011 decision that reduced the rating for the Veteran's service-connected lumbar spine degenerative joint disease from 40 percent to 20 percent effective August 1, 2007, remanding that matter to the Board for additional development and readjudication.

Parenthetically, the Board notes that the issues of entitlement to an increased rating for lumbar spine degenerative disc disease, entitlement to an increased rating for pain disorder, and entitlement to a TDIU rating remain in development at the AMC at the present time while the actions requested by the Board in the January 2011 Remand are being completed.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of propriety of the reduction in the rating for service-connected lumbar spine degenerative disc disease, from 40 to 20 percent, effective August 1, 2007, is warranted.  

During his October 2010 Board hearing, the Veteran testified that he was awarded entitlement to SSA disability benefits as of January 2010.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Board is cognizant that the Veteran reported during his October 2010 Board hearing that his SSA benefits depended entirely on his VA records in making its determination.  Hearing Transcript (T.) at 9.  He also denied undergoing any type of SSA examination.  T. at 10.  However, in the February 2012 Joint Motion, it was highlighted by the parties that records from SSA pertained to the same disability for which the Veteran seeks to restore his 40 percent rating as well as pertained to the time period at issue.  Although VA is not obligated to follow a determination made by SSA, the Board notes that these records may be relevant to the matter on appeal and should be obtained pursuant to discussion contained in the February 2012 Joint Motion for Partial Remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the October 2008 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

